1
2                           IN THE UNITED STATES DISTRICT COURT
3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
4
     IN THE MATTER OF THE                     )   Case No. 2:18-mj-152 EFB
5    EXTRADITION OF OMAR                      )
     ABDULSATTAR AMEEN TO THE                 )   [proposed] ORDER GRANTING SUBPOENAS
6    REPUBLIC OF IRAQ,                        )   UNDER 18 U.S.C. § 3191
                                              )
7                                             )   Judge: Hon. Edmund F. Brennan
8
            The Court hereby GRANTS the Defense request for a subpoenas to the UNHCR for
9
10   documentation and data as provided on the attached subpoenas. The Clerk shall issue the

11   subpoena forthwith.

12          IT IS SO ORDERED.
13
     DATED: May 1, 2019
14
15
                                                  Hon. Edmund F. Brennan
16                                                United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
